DETAILED ACTION
Claim Interpretation
An intended use clause (e.g., claim 39, line 1, “seeder”) found in a preamble of an apparatus claim is not afforded the effect of a distinguishing limitation unless the body of the claim sets forth structure which refers back to, is defined by, or otherwise draws life and breath from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Thus, the preamble is denied the effect of a limitation where the claim, as here, is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 29-35 & 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duello (5,775,585).
	Duello (5,775,585) disclose(s):
Distribution system, as in claim(s) 1 & 39, or agricultural implement as in claim(s) 30, figure(s) 1;
Material, abstract;
Air source comprising a centrifugal fan 22;
outlet(s) 24;
air flow assembly, figure(s) 3;
a plurality of inlet(s) ports comprising a first outlet(s) port, 28 & 30, & a second outlet(s) port, 32 &34;
agricultural machine, figure(s) 2;
end points constituting components & forming row units 28B & 30B and 32B & 34B.
	With regard to different cross-sectional areas, as is clearly depicted, the dominate state in routine operation is for the cross-sectional areas to be unequal.  
	With regard to term components, Duello (5,775,585) disclose(s) end points comprising components as defined by applicant’s claim language.  
	With regard to row unit formation, this aspect is best seen figure(s) 2, right side.  
	With regard to claim(s) 23 & 34, as Duello (5,775,585) disclose(s) closed-loop control with a variable cross-sectional area actuator, what constitutes the first versus the second port becomes arbitrary; and a distinction in semantics.  
	With regard to claim(s) 29 & 38, while there is no distinct interface depicted, any outlet(s) & inlet(s) planes are in alignment.  


Conclusion
Claims 27-28 & 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653